t c memo united_states tax_court dorothy ann magee petitioner v commissioner of internal revenue respondent docket no 5682-04l filed date p filed a petition for judicial review pursuant to sec_6330 i r c in response to a determination by r that levy action was appropriate for taxable_year held r’s determination to proceed with collection action is sustained held further under the facts and circumstances r’s denial of equitable relief under sec_6015 i r c is sustained dorothy ann magee pro_se fred e green jr for respondent memorandum findings_of_fact and opinion wherry judge this proceeding arises from a petition filed in response to a notice_of_determination concerning collection action under sec_6330 and a notice_of_determination concerning your request for relief pursuant to sec_6015 the issues for decision are whether petitioner was required to file a federal_income_tax return for whether respondent abused his discretion in determining that collection action under sec_6330 was appropriate and whether respondent abused his discretion in denying petitioner’s request for relief from joint_and_several_liability under sec_6015 findings_of_fact some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference at the time this petition was filed petitioner resided in las vegas nevada i background petitioner and keith r magee mr magee were married but they separated at some time during calendar_year petitioner and mr magee had a daughter during their marriage who unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure was born in petitioner has custody of her daughter and has struggled very hard to support herself and her daughter despite difficult circumstances during petitioner was a newspaper carrier following her divorce from mr magee petitioner filed for bankruptcy but she has since then purchased a home other than the fact that mr magee failed to make court-ordered child_support payments the record does not provide any specific information regarding mr magee or any information with respect to the manner in which petitioner and mr magee conducted their financial affairs ii procedural history petitioner and mr magee filed a joint form_1040 u s individual_income_tax_return for the taxable_year on date prepared at the behest of mr magee by a professional tax_return_preparer the tax_return showed the following total income of dollar_figure tax of dollar_figure tax paid of dollar_figure by mr magee’s withholdings and a balance of tax due of dollar_figure as reported on schedule c profit or loss from business income of the joint tax_return petitioner grossed dollar_figure from the delivery of newspapers and claimed dollar_figure in expenses the return was processed and the tax shown due on the return was assessed on date a notice_and_demand was mailed to petitioner on date at petitioner’s last_known_address as listed on her return respondent transferred and applied petitioner’s tax_credits from and in the amounts of dollar_figure and dollar_figure on date and date respectively to partially offset petitioner’s and mr magee’s unpaid joint liability petitioner was notified of these transfers at her last_known_address a notice_of_intent_to_levy was mailed to petitioner’s last_known_address on date a final notice_of_intent_to_levy and notice of your right to a hearing was sent to petitioner on date with an account summary showing an amount due of dollar_figure which amount at that time included the assessed balance accrued interest and an addition_to_tax petitioner submitted her form request for a collection_due_process_hearing on or about date and submitted form_8857 request for innocent spouse relief on or about date on date the requested collection hearing with an appeals officer was held by telephone at the hearing petitioner did not discuss any collection alternatives with the appeals officer on date the appeals officer issued a notice_of_determination concerning collection action under sec_6330 informing petitioner that the decision to upon levy petitioner’s property was an appropriate action also on date the appeals officer issued a notice_of_determination concerning your request for relief under the equitable relief provision of sec_6015 stating that no relief under sec_6015 would be granted because petitioner requested relief more than years after the first collection action following date took place petitioner attempted to file with the internal_revenue_service irs form 1040-ss u s self-employment_tax return for on or about date showing a net_loss of dollar_figure from self-employment petitioner attached the form 1040-ss as an exhibit to a form_843 claim_for_refund and request for abatement which she filed in her attempt to obtain a refund of her total_tax credits of dollar_figure petitioner also stated at trial that she attempted to file her own tax_return with her signature on it but the return was not accepted however this statement was made before petitioner was sworn in as a witness and therefore does not constitute evidence in this case also on or about date petitioner filed form 941c supporting statement to correct information as an adjustment to her form_843 for the taxable_year claiming an adjustment of dollar_figure petitioner attached to the form_843 a form_1040 schedule on brief respondent conceded the issue of whether petitioner properly elected relief within the years after the date the secretary had begun collection activities in light of our decision in 123_tc_314 the purpose of form 1040-ss is for residents of the virgin islands guam american samoa the commonwealth of the northern mariana islands and puerto rico to report among other things earnings from self-employment and pay self-employment_tax the court assumes that petitioner meant to file a form_1040 tax_return for see supra note the court realizes that petitioner’s form 941c filed on or continued c showing a net_loss of dollar_figure for and she also attached a form_8863 education credits hope_and_lifetime_learning_credits purportedly for the taxable_year showing that she was entitled to tentative education credits in the amount of dollar_figure on date petitioner filed the above-mentioned form_843 alleging among other things that her former husband forged her signature on their joint tax_return that the irs has kept her rebates and that she was not required to file a federal tax_return for however at trial she stated in ‘96 that was the year that i separated from my husband he asked me to leave and i said i couldn’t because we had lots of things to attend to number one we had the return and he said to leave your papers and i will take care of it petitioner later testified and yes i would have filed with him in ‘96 and you can put that on the record too i loved him and i wanted our family but in ‘98 i didn’t want him and he didn’t pay us and he didn’t keep his promises and he lied and he said he was coming and he didn’t come continued about date purports to correct information on form_843 filed subsequently on date as discussed infra in text the court notes the date inconsistency however the parties confirmed at trial that the total amount of the tax_credits transferred by respondent to offset the underpayment in was in fact dollar_figure petitioner did not introduce any evidence that she ever notified mr magee prior to the date in that mr magee filed their joint income_tax return for that petitioner had changed her mind and no longer wished to file a joint federal continued in response to respondent’s date determination letters petitioner on date timely filed a petition for lien or levy action under code sec_6320 or sec_6330 with this court for the taxable_year on date respondent filed an answer to petitioner’s petition and a certification under rule b see 115_tc_118 the certification confirmed that respondent notified mr magee that petitioner filed a claim for relief from joint_and_several_liability and that he could intervene despite the notice mr magee has not intervened in this case i contentions of the parties opinion petitioner contends that she is not required to file a federal_income_tax return for specifically she asserts that she did not generate a sufficient amount of income to require her to file a return in addition with respect to the joint_return petitioner maintains that she is entitled to relief from joint_and_several_liability because her former spouse forged her signature on the return ultimately petitioner claims that she never received a notice_of_deficiency for that joint_return was invalid that liability on the joint_return was incorrect and that she was not given a proper continued income_tax return for hearing with respect to respondent’s intent to levy petitioner also asserts that she should be entitled to recover her litigation and or administrative costs for among other things her time in preparing her defense respondent on the other hand claims that petitioner earned self-employment_income in and was required to file an income_tax return for respondent does not contend that petitioner is liable for a deficiency or that an understatement exists rather he states that this case concerns petitioner’s failure to pay her tax_liability as shown on her joint_return filed for furthermore respondent argues that he did not abuse his discretion in determining collection action was appropriate under sec_6330 or in denying relief from joint_and_several_liability under sec_6015 ii filing requirement the code imposes a federal tax on the taxable_income of every individual sec_1 gross_income for the purpose of calculating taxable_income is defined as all income from the parties did not address sec_7491 and petitioner did not argue that the burden_of_proof shifted to respondent under sec_7491 petitioner requested recovery_of legal fees for her time in preparing for the instant case in obtaining her divorce and in filing her bankruptcy in date additionally petitioner asks the court for recovery for legal fees to compensate her minor child for the child’s time to protect petitioner’s rights although petitioner did not specifically request litigation or administrative costs under sec_7430 any consideration for costs under sec_7430 would be premature and the court will not further discuss the issue see rule whatever source derived sec_61 every u s resident individual whose gross_income for the taxable_year equals or exceeds the exemption_amount is with enumerated exceptions not applicable here required to file an income_tax return sec_6012 petitioner had gross_income totaling at least dollar_figure from receipts or sales from her newspaper delivery business for taxable_year the filing threshold for a taxpayer under age filing a single return for taxable_year was dollar_figure petitioner’s gross_income exceeded the filing threshold for the taxable_year and petitioner was therefore required to file an income_tax return iii levy collection action sec_6331 authorizes the commissioner to collect any unpaid tax by levy upon all property and rights to property of a person liable for such tax within days after notice_and_demand of payment for such tax however before a levy commences under sec_6331 the commissioner must give the taxpayer at least days’ written notice of the commissioner’s intent to make such a levy in order for any collection action to proceed petitioner stated that she had gross_receipts of dollar_figure the court assumes this is a rounded amount per form_1040 schedule c petitioner had gross_income from receipts or sales of dollar_figure petitioner did not allege head_of_household filing_status for in her form 1040-ss however petitioner indicated that she had a daughter who was not yet emancipated in any event the filing threshold for for head_of_household under was dollar_figure and for married_filing_separately was dollar_figure sec_6331 such notice must also include a brief statement setting forth among other things any available administrative appeals sec_6331 sec_6330 then establishes procedures for administrative and judicial review of collection actions by levy specifically sec_6330 requires a 30-day written notification to the taxpayer of his or her right to an administrative hearing before a levy may be made including a statement of administrative appeals available sec_6330 provides that any hearing requested by a taxpayer will be held by the irs office of appeals and conducted before an impartial officer sec_6330 establishes matters which can be considered at the administrative hearing issues at hearing -- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in- compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability lastly sec_6330 permits the taxpayer to appeal a determination resulting from the hearing within days to the tax_court or to a district_court of the united_states if the tax_court does not have jurisdiction of the underlying tax_liability sec_6330 sec_6330 allows a taxpayer to raise collection issues such as spousal defenses the appropriateness of the commissioner’s intended collection action and possible alternative means of collection 122_tc_1 114_tc_604 114_tc_176 a taxpayer cannot raise issues relating to the underlying tax_liability if the taxpayer received a notice_of_deficiency or had the opportunity to dispute the liability sec_6330 sego v commissioner supra goza v commissioner supra a taxpayer’s underlying tax_liability under sec_6330 includes taxes determined by the taxpayer and shown due on the filed tax returns and assessed by respondent montgomery v commissioner supra pincite since petitioner did not receive a notice_of_deficiency for and did not otherwise have the opportunity to dispute her liability pursuant to sec_6330 she was entitled to challenge the existence or the amount of the underlying tax_liability for at her appeals_office hearing see id pincite- petitioner raised the allegation that her husband forged her signature on her tax_return as a defense to respondent’s assessment where the validity of the underlying tax_liability is not properly placed at issue the court will review the administrative determination of the appeals_office for an abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite however if the validity of the underlying tax_liability is properly at issue as is the case here the court reviews the matter de novo 122_tc_280 affd 132_fedappx_919 2d cir sego v commissioner supra pincite a lien or levy action under sec_6330 is commenced by the filing of a petition with this court rule a rule b addresses the content of the petition rule b and requires that petitioner’s pleading contain clear and concise assignments of each and every error which the petitioner alleges to have been committed in the notice_of_determination and clear and concise lettered statements of the facts on which the petitioner bases each assignment of error petitioner must plead her allegations of fact with sufficient specificity that the court can conduct a meaningful hearing to determine whether respondent can proceed with collection of her liability poindexter v commissioner supra pincite petitioner’s statements indicate that she disagrees with the income_tax_liability as shown on the joint_return however other than claiming that the joint_return contained false or fraudulent information petitioner fails to specifically address or identify any items of income deduction or credit or any calculations that are incorrect in fact respondent has not challenged the dollar_figure in schedule c expenses claimed on the filed tax returndollar_figure in short as to computational matters petitioner has failed to aver facts or to establish facts at trial with credible_evidence sufficient to show any error in respondent’s assessment petitioner’s only explicit argument contesting her underlying tax_liability is her contention that petitioner stated that she had gross_income of dollar_figure and incurred dollar_figure in expenses for papers and supplies in connection with her newspaper delivery business however at trial she orally listed expenses of dollar_figure for papers dollar_figure for an expense not mentioned and dollar_figure for her bond these amounts total dollar_figure none of which was substantiated by petitioner petitioner did not submit any evidence regarding any of her deductions yet respondent never disallowed any of the dollar_figure in expenses claimed on petitioner’s form_1040 schedule c it appears that petitioner attempted to file a form_1040 because she believed she was entitled to a refund of her dollar_figure in tax_credits she apparently thought that she only had income of approximately dollar_figure was therefore not liable for any_tax and had no obligation to file a return this was an erroneous belief since an individual’s obligation to file a tax_return depends upon on gross_income not net_income see sec_6012 see also supra sec ii her husband forged her signature on their joint returndollar_figure the court addresses below petitioner’s contention that her signature was forged on the joint_return but the court notes that this contention does not invalidate the joint_return and it also does not place the validity of the underlying liability at issue petitioner did not pursue her opportunities to discuss collection alternatives with the appeals officer such as a possible installment_agreement offer-in-compromise the posting of a bond or the substitution of other assets and she did not submit any financial information for the appeals officer to consider see sec_6330 the appeals officer verified that the legal and procedural requirements for collection had been satisfied in her collection_due_process explanation of items iv filing of a joint_return sec_6013 allows a husband and a wife to file a joint_return generally joint_and_several_liability applies to all joint returns sec_6013 therefore petitioner would typically be jointly and severally liable for the payment of any taxes due on the aggregate income see id where a taxpayer has consented to the filing of a joint_return such joint_return may be considered valid even if only one taxpayer signs the return 56_tc_1 see infra sec iv for a discussion on the validity of a joint_return where only one spouse signed the return 27_tc_306 affd sub nom 256_f2d_4 5th cir 27_tc_270 affd 251_f2d_44 8th cir whether a husband and a wife intended to file a joint_return is highly probative of whether the return qualifies as a joint_return 22_tc_893 a spouse’s intent is a question of fact estate of campbell v commissioner supra pincite despite petitioner’s claim that mr magee forged her signature on their joint_return the court construes petitioner’s testimony and statement as affirming that she intended to file a joint_return with mr magee for petitioner testified that she filed a separate_return for in reality petitioner belatedly filed as an attachment to her form_843 a form 1040-ss dated date for her taxable_year showing negative self-employment_income in the amount of dollar_figure and no tax due however petitioner’s previously petitioner was in the process of introducing evidence that the signature on the joint_return was not her signature when respondent agreed verbally to stipulate this fact petitioner did not introduce any credible_evidence that her agreement to file a joint federal_income_tax return was acquired under duress see supra note sec_3 and it appears that in petitioner intended to file a joint_return with mr magee however in after mr magee failed to pay child_support payments petitioner apparently questioned her decision to file jointly with him in after the irs initiated collection action petitioner attempted to file a separate_return for to avoid liability for the unpaid joint tax still due and to obtain a refund of her dollar_figure in tax_credits filed joint_return revealed that petitioner had gross_receipts of dollar_figure in the record does not indicate any reasons why petitioner or mr magee would not elect to file a joint_return and indicates that at the time they intended to do so it was not until years later that petitioner determined she no longer wished to file jointly in light of the resulting unpaid joint tax_liability and the complete breakdown of her marriage therefore the court finds that petitioner filed a joint_return with mr magee v relief under sec_6015 in certain situations a joint_return filer can avoid joint_and_several_liability by seeking relief under section dollar_figure generally a joint filer can seek relief under three alternatives full or partial relief under sec_6015 proportionate relief under sec_6015 and equitable relief under sec_6015 a introduction in relevant part sec_6015 provides sec_6015 in general --notwithstanding sec_6013 -- an individual who has made a joint_return may elect to seek relief under the procedures prescribed under subsection b and sec_6015 applies to any_tax liability arising after date and to any_tax liability arising before but remaining unpaid as of that date as in the instant case internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_734 if such individual is eligible to elect the application of subsection c such individual may in addition to any election under paragraph elect to limit such individual’s liability for any deficiency with respect to such joint_return in the manner prescribed under subsection c where relief is not available under sec_6015 or c sec_6015 provides an additional alternative for relief from joint_and_several_liability at the discretion of the secretary if it would be inequitable to hold the taxpayer liable for any unpaid tax or deficiency revproc_2003_61 2003_2_cb_296 b relief under sec_6015 and c relief under sec_6015 or c is premised on the existence of a deficiency sec_6015 and c 120_tc_62 since this case does not involve a deficiency or an understatement relief under sec_6015 or c is not available c relief under sec_6015 the tax_court has jurisdiction to review a denial of equitable relief 114_tc_324 the tax_court reviews respondent’s denial of relief to determine whether respondent’s determination was arbitrary capricious clearly unlawful or without sound basis in law or fact 122_tc_32 where relief is not available under sec_6015 or c petitioner may be entitled to relief if it would be inequitable to hold the individual liable for any unpaid tax sec_6015 revproc_2003_61 sec_4 c b pincite6 lists seven threshold conditions that petitioner must satisfy in order for respondent to consider a request for relief under sec_6015 the threshold conditions are as follows the requesting spouse filed a joint_return for the taxable_year for which he or she seeks relief relief is not available to the requesting spouse under sec_6015 or c the requesting spouse applies for relief no later than two years after the date of the service’s first collection activity after date with respect to the requesting spouse no assets were transferred between the spouses as part of a fraudulent scheme by the spouses the nonrequesting spouse did not transfer disqualified assets to the requesting spouse the requesting spouse did not file or fail to file the return with fraudulent intent the income_tax_liability from which the requesting spouse seeks relief is attributable to an item of the individual with whom the requesting spouse filed the joint_return the nonrequesting spouse unless one of the following exceptions applies a attribution solely due to the operation of community_property law b nominal ownership c misappropriation of funds d abuse not amounting to duress revproc_2003_61 2003_2_cb_296 supersedes revproc_2000_15 2000_1_cb_447 revproc_2003_61 supra and is effective for requests for relief filed on or after date and for requests for relief pending as of date for which no preliminary determination_letter had been issued as of date the record does not indicate that respondent issued petitioner a preliminary determination_letter on or before date therefore revproc_2003_61 applies in this case petitioner and mr magee’s joint tax_return reflects estimated_taxes paid_by mr magee however this amount was not sufficient to cover all of his tax_liability much less any of petitioner’s tax_liability respondent did not contest that petitioner met these seven threshold conditions once petitioner has satisfied the threshold conditions revproc_2003_61 sec_4 c b pincite then provides a nonexclusive list of factors that the commissioner will consider in determining whether taking into account all the facts and circumstances it is inequitable to hold the requesting spouse liable for all or part of the unpaid income_tax_liability no single factor will determine whether equitable relief will be granted in any particular case and the commissioner will consider and weigh all relevant factors regardless of whether or not the factor is listed in revproc_2003_61 sec_4 revproc_2003_61 sec_4 a provides the following factors that may be relevant to whether the commissioner will grant equitable relief marital status economic hardship knowledge or reason to know that the nonrequesting spouse would not pay the liability the nonrequesting spouse’s legal_obligation significant benefit compliance with income_tax laws abuse and mental or physical health certain factors specifically abuse or mental or physical health will weigh in favor of granting equitable relief however they will not weigh against equitable relief if revproc_2003_61 sec dollar_figure applies to a spouse who meets the conditions of sec_4 but not sec_4 they are not found present in a case revproc_2003_61 sec_4 b c b pincite marital status whether the requesting spouse is separated or divorced from the nonrequesting spouse is a factor in favor of granting relief to the requesting spouse revproc_2003_61 sec_4 a i petitioner was divorced from mr magee at the time she sought relief this factor weighs in favor of granting equitable relief economic hardship if payment of the tax_liability would cause the requesting spouse to suffer economic hardship this factor would support the granting of equitable relief to the requesting spouse revproc_2003_61 sec_4 a ii economic hardship applies if satisfaction of the levy in whole or in part will cause an individual taxpayer to be unable to pay his or her reasonable basic living_expenses the determination of a reasonable amount for basic living_expenses will be made by the director and will vary according to the unique circumstances of the individual taxpayer sec_301_6343-1 proced admin regs in determining a reasonable amount for basic living_expenses the commissioner will consider any information provided by the taxpayer including inter alia the taxpayer’s age employment status and history ability to earn and number of dependents the amount reasonably necessary for food clothing housing medical_expenses transportation current tax_payments alimony child_support or other court-ordered payments and expenses necessary to the taxpayer’s production_of_income cost of living in the geographic area where the taxpayer resides the amount of property exempt from the levy which is available to pay the taxpayer’s expenses any extraordinary circumstances and any other factor that the taxpayer claims bears on economic hardship sec_301_6343-1 proced admin regs petitioner supports her daughter and stated that she was providing her with lessons19 and years of orthodontic work petitioner also asserted that she was in chapter bankruptcy for months because mr magee left her with medical bills and has not made required child_support payments although the court believes that petitioner honestly suffered a financial hardship resulting from mr magee’s failure to pay child_support she did not provide this court with any supporting financial records while petitioner credibly testified as to her generalized expenses she did not provide any specific evidence regarding her income the amount necessary for food clothing housing medical_expenses transportation for petitioner and her daughter or expenses necessary for petitioner’s production_of_income or any evidence regarding her net_worth absent evidence regarding the record does not indicate the type of lessons to which petitioner refers petitioner’s basic living_expenses income and net_worth petitioner has not demonstrated that she would suffer an economic hardship if she were denied relief from joint_and_several_liability this factor weighs to some degree in favor of denying equitable relief knowledge or reason to know in a situation where a liability has not been paid and the requesting spouse did not know or had no reason to know that the nonrequesting spouse would not pay the liability this factor would weigh in favor of granting relief revproc_2003_61 sec_4 a iii when petitioner and mr magee separated petitioner stated that she left all her tax information and records with mr magee for him to file their joint_return petitioner was thus aware of the need to file the return but she did not participate in the preparation of the joint_return in petitioner was self-employed as a newspaper carrier and did not make any estimated_tax payments nor did she have any_tax withheld for since petitioner and her then husband had a tax_liability resulting from his and her earned_income and petitioner did not have any withholding or pay any estimated_taxes for petitioner knew or should have known that she could owe tax on the joint_return for at least her portion of the earned_income while she testified that she did not think any_tax would be due that assumption was not justified petitioner did not offer any evidence demonstrating that it was reasonable for her to believe that mr magee would pay any unpaid tax_liability we are not persuaded that petitioner lacked knowledge or reason to know that any unpaid tax_liability for would not be paid_by mr magee this factor weighs in favor of denying equitable relief nonrequesting spouse’s legal_obligation this is a factor in favor of the requesting spouse where the nonrequesting spouse has a legal_obligation pursuant to a divorce decree or an agreement to pay the outstanding tax_liability and the requesting spouse did not know or did not have any reason to know that the nonrequesting spouse would not pay the income_tax_liability revproc_2003_61 sec_4 a vi petitioner offered form fsa - child_support enforcement transmittal showing that mr magee’s location could not be determined as of date petitioner also testified that mr magee’s driver license was revoked that any irs refunds to which mr magee would be entitled would be levied for the support of their child and that a bench warrant for mr magee had been issued the court found petitioner’s testimony regarding mr magee’s obligation to provide child_support payments to be credible and sincere however petitioner did not establish that mr magee was under an obligation to pay the tax debt pursuant to a divorce decree or other agreement this is a neutral factor significant benefit where the requesting spouse significantly benefited beyond normal support from the unpaid liability this is a factor against granting relief to the nonrequesting spouse petitioner and mr magee had income in the amounts of dollar_figure and dollar_figure respectively for as shown on their joint_return mr magee made estimated_tax payments petitioner did not petitioner’s gross_income constituted about percent of the total income and her net_income was even less there is nothing in the record regarding petitioner and mr magee’s lifestyle or spending habits when they were married it appears that petitioner did not receive a significant benefit from the filing of the joint_return this factor weighs in favor of granting relief abuse there is no evidence in the record that petitioner suffered any physical abuse from mr magee this is a neutral factor see revproc_2003_61 sec_4 b i mental or physical health there is no evidence in the record that petitioner’s mental or physical health was poor this is a neutral factor see revproc_2003_61 sec_4 b ii all factors weighed and considered the court finds that it would not be inequitable under sec_6015 to hold petitioner liable for the unpaid tax vi conclusion the court found the testimony of petitioner to be sincere it appears from the record that when petitioner and mr magee divorced he left petitioner and their child with scant financial resources and significant debt however since petitioner intended to file a joint_return with mr magee she should have been aware that each joint filer would be jointly and severally liable for any_tax shown due on the return the court is sympathetic to petitioner’s case nevertheless on this record the court concludes that respondent’s denial of equitable relief was appropriate therefore petitioner is not entitled to relief under sec_6015 and is liable for the amount shown due on the tax_return accordingly collection action by levy of petitioner’s unpaid tax_liability as reflected in the notice_of_determination may proceed the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered for respondent
